Citation Nr: 1501678	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted an increased rating of 20 percent for low back strain, effective October 23, 2007.

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher rating for low back disability remains before the Board.  

The Veteran provided testimony during a hearing before the Board in August 2013.  A transcript is of record.  The Board remanded the appeal in May 2014 for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The low back disability has been manifested at worst by painful forward flexion to 40 degrees without any ankylosis, neurologic residuals, or doctor prescribed bed rest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2008 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran stated in January 2014 that all of the records relevant to his claim are with Kaiser Permanente and the VA examinations.  All available treatment records of which VA was given authorization to obtain have been associated with the record and no other outstanding treatment records have been identified by the Veteran.  He was asked in an October 2013 letter to provide authorization to obtain updated private treatment records; however, he did not provide that authorization.  
The Veteran was provided with a VA examination in May 2014.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in October 2013 and May 2014, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was sent the October 2013 letter requesting authorization to obtain updated private treatment records, he was provided the May 2014 VA examination, and a supplemental statement of the case was issued, most recently in November 2014.  The Board notes that the October 2013 remand requested that any outstanding VA treatment records be obtained; however, the Veteran confirmed that there are no relevant VA treatment records outside of the VA compensation examinations in the January 2014 statement.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Turning to the rating questions, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical, as well as industrial, history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's claim for increased rating was received in October 2007.  The relevant focus for adjudicating his claim is the period beginning October 2006, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2011).  The Veteran's spine disability has been evaluated as 20 percent disabling under Diagnostic Code 5242 for low back strain.  

Under the formula for rating spine disorders (Diagnostic Codes 5235-5242), a 20 percent evaluation is provided where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 percent rating is warranted.  A 40 percent evaluation is provided where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine (2014).  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2014).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of whichever method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2014).

In other words, given the above criteria, the Veteran is entitled to an increased schedular rating only on three bases: limitation of flexion to 30 degrees (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 20 percent rating and do not warrant further discussion with regard to the question of whether an increased rating is warranted.

The Board has considered the findings from private treatment records, including a September 2010 examination from a private physician, Dr. R.B., and VA examinations in March 2008, January 2009, March 2011, December 2013, and July 2014, as well as the Veteran's lay statements.  Private treatment records, with the exception of the September 2010 examination report from Dr. R.B. are negative for any information regarding motion of the spine and do not indicate that his spine was ankylosed or that he was prescribed bed rest by a doctor.  

During a March 2008 VA examination, the Veteran was able to flex his back to 45 to 50 degrees with no changes after repetitions.  In September 2010, Dr. R.B. noted that he could flex to 40 degrees.  In March 2011, he could flex to 45 degrees with no objective pain on movement and no change following repetition upon VA examination.  During a VA examination in December 2013, he could flex to 40 degrees, when pain began, and there was no change following repetitions.  Finally, at the July 2014 VA examination, the Veteran could flex to 60 degrees with pain at the end and no change following repetition.  

Although each VA examiner noted the Veteran's reports of flare-ups with increased pain, there is no evidence of flare-ups or other functional factors so severe as to limit forward flexion to 30 degrees or less.  The March 2008 VA examiner specifically found no degree of change in flexion when considering DeLuca factors.  The July 2014 VA examiner noted the Veteran's reports that during a flare-up he cannot work on cars, sexual activity is painful, he cannot run, and he fatigues readily, but he can handle all of his activities of daily living.  The examiner estimated based on the evidence that his flexion was further limited to 50 degrees during a flare up but that, as he was not currently having a flare-up, that additional limitation could not be verified.  

Moreover, the Board notes that there is no evidence that the Veteran has ever reported that he could only flex his back to 30 degrees or less, whether during flare-ups or otherwise.  In short, the evidence does not reflect that the Veteran's functional losses due to pain, flare-ups, etc. are tantamount to disability equating to loss of flexion to 30 degrees, which is the limitation required for the next higher (40 percent) rating.  

Furthermore, on VA examination, the Veteran has demonstrated an ability to move the spine in all directions.  The evidence shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during the appeal period, thus demonstrating the absence of ankylosis.  Moreover, the July 2014 VA examiner specifically stated that there was no ankylosis of the spine.  Therefore, an increased rating under Diagnostic Code 5242 is not warranted.  

There have also been no periods of doctor-prescribed bed rest (e.g., incapacitating episodes) having a total duration of at least four weeks during the past twelve months resulting from the service-connected spine disability.  While the Veteran reported during the Board hearing that there had been a few instances in the past where he had to be in bed due to his back disability, he has not reported that he has ever had doctor-prescribed bed rest.  Therefore, the Veteran is not entitled to an increased rating for incapacitating episodes under Diagnostic Code 5243.   

Given the absence of such findings during the entire pendency of this appeal, there is no basis for a "staged" rating in this case because the severity has been essentially consistent in terms of the applicable diagnostic criteria.  Overall, there exists no basis under the schedular criteria for a rating in excess of 20 percent for service-connected low back disability, and the Veteran's claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Because the criteria for rating diseases of the spine require that any neurologic disabilities associated with the spine disability be rated separately, consideration must also be given to the Veteran's claimed neurologic symptoms due to the back disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  He has reported intermittent, radiating pain down his legs as well as intermittent numbness in his feet.  

Private treatment records document diagnoses of lumbar radiculopathy beginning in January 2008 and a July 2013 letter from his private physician, Dr. S.S., stated that the Veteran had lumbar radiculopathy.  These diagnoses appear to be based upon the Veteran's subjective reports of paresthesias in his feet as well as positive straight leg testing, bilaterally.  There is no evidence of any diagnostic testing nor is there any other explanation for the diagnoses.  

A January 2009 VA examiner, a nurse practitioner, also diagnosed lumbar radiculopathy on the same bases.  Although the examiner found that the radiculopathy was related to a work-related accident rather than the service-connected low back disability, a rationale for this opinion was not provided.  

In September 2010, Dr. R.B. evaluated the Veteran and noted full motor strength, sensation intact and symmetric over both extremities, and that reflexes were 1+ symmetric at the patella and Achilles.  The physician did not diagnose radiculopathy.  
As noted in the last remand, the December 2013 VA examiner noted the Veteran's reports of radiating pain, noted that he had radiating paresthesias, and found hypoactive reflexes in the bilateral knees and ankles, but then did not comment on the origin of those symptoms or the nerve involved.  The examiner simply stated that there was no evidence of radiculopathy present.  

Upon remand, the December 2013 VA examiner, a physician, provided further clarification in the July 2014 VA examination report.  The examiner explained that the reflexes to the bilateral lower extremities are decreased to both the patellar and ankle areas symmetrically and that there is no known abnormality of the lumbar spine which could explain the symmetrically depressed patellar reflexes.  As such, symmetric depression of all reflexes is unlikely to be related to the Veteran's lumbar spine disability and is not reflective of radiculopathy.  The examiner further stated that the complaint of paresthesias and occasional lower leg pains in a sciatic distribution may reflect sciatic nerve irritation intermittently, but that the complaints were only subjective.  The examiner stated that there is no objective basis to diagnose radiculopathy as there is no sensory decrease to vibratory sense of the lower extremities, sensation is intact to light touch, and there is no motor impairment consistent with low back findings.  Heel and toe walk are accomplished without extinction over 10 seconds and the Veteran could squat and recover without much difficulty.  Moreover, the examiner noted that Dr. R.B. did not find radiculopathy in the September 2010 report.  Based on the foregoing, the examiner concluded that there is no objective basis for the diagnosis of sciatic radiculopathy.  

The Board finds that July 2014 VA opinion that there is no objective evidence of sciatic radiculopathy to be more probative than the earlier diagnoses of radiculopathy by the private treatment providers or the 2009 VA examiner.  Unlike the private physicians and the 2009 VA examiner, the 2014 examiner thoroughly reviewed the Veteran's statements as well as the medical evidence of record, and provided a complete rationale for the opinion provided, which relied on and specifically cited to relevant medical evidence.  The examiner explained why there was no objective evidence of radiculopathy related to the service-connected low back disability and even suggested that there was some other metabolic or systemic explanation for the Veteran's subjective symptoms.  Therefore, the Board concludes that the evidence weighs against a finding of any neurologic impairment associated with the Veteran's service-connected low back disability.  

The Board finds that the rating criteria specifically contemplate the Veteran's low back disability, which has been manifested primarily by loss of range of motion and pain.  The rating criteria are based on a loss of range of motion and take into account the impact of pain on functioning.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability.  Referral for consideration of extraschedular rating is, therefore, not warranted.

Finally, the Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  

The Veteran has reported that he last worked in 1990 at an Army depot as an electronics technician, when he fell off a ladder and was out of work on disability for 10 years.  In September 2010, the Veteran reported to Dr. R.B. that he would like to return to work.  Dr. R.B. found that the Veteran should have restrictions limiting bending to occasional and squatting and kneeling should be infrequent.  He was able, however, to walk or stand for three hours intermittently and sit for five hours intermittently in an eight hour day.  Lifting should be limited to 25 pounds occasionally, and 10 pounds frequently, he should avoid very cold weather, and he could operate foot controls.  

At the July 2014 VA examination, the Veteran reported that in his last job in 1990 he had to lift up to 45 pounds and sit for prolonged periods of time.  He stated that he would have difficulty with both activities now; however, he acknowledged that he would be able to work in a sedentary capacity so long as he did not have to lift more than 20 pounds frequently, he could avoid repetitive bending or stooping, and he had the ability to sit or stand at will.  
Based on the foregoing, and as the Veteran, himself, acknowledged that he could work in a sedentary capacity provided he received some reasonable accommodations, the Board concludes that the Veteran has not been demonstrated to be unable to obtain and maintain gainful employment.  

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An increased rating in excess of 20 percent for low back disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


